DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed on 07/02/2021 has/have been acknowledged.
Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Autonomous Vehicle Control Device that Monitors and Judges Grip Status for Hands on the Steering Wheel During Handover Operation to a Manual Driving Mode.

Status of Application
The list of claims 1-8 is pending. Claim(s) 1, 7 and 8 is/are the independent claim(s) observed in the application. 

Claim Objections
Claim 1 is objected to because of the following informalities: there is a missing article before the processor is introduced, please add the character “a” such that claim will read: “wherein the control device comprises a processor…”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-8 do not sufficiently recite the metes and bounds of the claimed invention, as they utilize the indefinite terminology, “at the time of a predetermined driving scene” which makes it difficult to establish the scope of the invention. One of reasonable skill in the art would not understand what a “driving scene” is. For example, is this referring to environmental factors such as high wind, rain, fog, snow etc. or traffic patterns such as high congestion? Therefore, due to this lack of clarity, the examiner has interpreted this terminology as a situation that one encounters while driving that can be measured via input from devices such as but not limited to a sensor, camera or LIDAR and may include driving situations such as but not limited to visual clarity issues due to weather, obstacles that may appear around the vehicle, changes in the road topology such as hills and turns, changes in the road texture such as ice or water, or changes in legal driving scenarios such as areas where autonomous driving is not permitted, for example.

Claim 2 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “when the driving scene is a scene requesting the driver to prepare for a driving operation relating to steering” which makes it difficult to establish the scope of the invention. One of reasonable skill in the art would not understand what a “scene requesting the driver to prepare for a driving operation relating to steering” is as all manual driving operations are inherently related to steering in some capacity whether it is performing a turn or keeping the vehicle stable while driving in a straight line. Therefore, due to this lack of clarity, the examiner has interpreted this terminology as a situation in which there is a handover from automatic driving to manual driving, for example.

Claim 3 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “when the driving scene is a scene requiring the ability of the driver to avoid danger to be enhanced” which makes it difficult to establish the scope of the invention. One of reasonable skill in the art would not understand what a “scene requiring the ability of the driver to avoid danger to be enhanced” is as all manual driving operations are inherently related to avoiding danger in some capacity, so it is unclear as how this can be “enhanced”. Therefore, due to this lack of clarity, the examiner has interpreted this terminology as a situation in which there is an obstacle such as an object in the road, pedestrian or another vehicle present in the upcoming vicinity of the vehicle, for example.

Claim 4 does not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “when the driving scene is a scene requesting the driver to prepare for a driving operation relating to braking” which makes it difficult to establish the scope of the invention. One of reasonable skill in the art would not understand what a “scene requesting the driver to prepare for a driving operation relating to braking” is as all manual driving operations are inherently related to preparedness for braking in some capacity. Therefore, due to this lack of clarity, the examiner has interpreted this terminology as any situation in which manual driving is occurring, for example.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by BREISINGER et al. (United States Patent Publication 2020/0089226 A1), referenced as Breisinger moving forward.

With respect to claim 1, Breisinger discloses: “A control device for a vehicle, wherein the control device comprises (a) processor being configured to: perform automated driving for automatically performing a driving operation of the vehicle;” [Breisinger, ¶: 0002, 0006, 0013,]
“request that a driver grip a steering wheel at the time of a predetermined driving scene;” [Breisinger, ¶: 0007, 0017, 0021, 0023]
“judge based on input information from the driver on the steering wheel whether a steering wheel grip status is a one-handed grip status or a two-handed grip status;” [Breisinger, ¶: 0026-0028, 0076-0081]
“and judge based on the steering wheel grip status when gripping the steering wheel is requested whether the status is a grip completion status where the steering wheel has finished being gripped,” [Breisinger, ¶: 0028-0031]
“and wherein the processor is further configured to change whether to judge the status is a grip completion status if at least a one-handed grip status or to judge whether the status is a grip completion status if a two-handed grip status in accordance with the driving scene.” [Breisinger, ¶: 0028-0033]

With respect to claim 6, Breisinger discloses: “The control device for the vehicle according to claim 1, wherein the processor is further configured to: issue a first warning to the driver so as to grip the steering wheel by both hands through an information provision device for providing information to the driver when the steering wheel grip status of the driver was the one-handed grip status in the case where the steering wheel grip status judged to be the grip completion status was the two-handed grip status;” [Breisinger, ¶: 0034-0037, 0050-0054, 0066-0068]
“and issue a second warning stronger in warning degree than the first warning through the information provision device when the steering wheel grip status was the one-handed grip status even after the elapse of a predetermined time from when issuing the first warning.” [Breisinger, ¶: 0034-0037, 0050-0054, 0066-0068]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-5, 7 and 8 are rejected under 35 USC 103 as being unpatentable over Breisinger in view of OH et al. (United States Patent Publication 2017/0166237 A1), referenced as Oh moving forward. 

With respect to claim 2, while Breisinger discloses “The control device according to claim 1”. Breisinger does not specifically state judging whether one or two hands would be required for the upcoming driving situation.
Oh, which is also a vehicle control system, teaches “wherein the processor is configured so that, when the driving scene is a scene requesting the driver to prepare for a driving operation relating to steering, it judges the status is the grip completion status when the steering grip status is the two-handed grip status.” [Oh, ¶: 0007-0008, 0010-0013, 0019, 0022, 0045-0046, 0085, 0095, 0100]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Breisinger to incorporate the teachings of Oh. By combining these two inventions, the outcome is a vehicle control system that helps prevent potential driving accidents by ensuring that the driver has sufficient control of the vehicle during operation [Oh, ¶: 0005].

With respect to claim 3, while Breisinger discloses “The control device according to claim 1”. Breisinger does not specifically state judging whether one or two hands would be required for the upcoming driving situation.
Oh teaches “wherein the processor is configured so that, when the driving scene is a scene requiring the ability of the driver to avoid danger to be enhanced, it judges the grip completion status when the steering grip status is the two-handed grip status.” [Oh, ¶: 0007-0008, 0010-0013, 0019, 0022, 0045-0046, 0085, 0095, 0100]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Breisinger to incorporate the teachings of Oh. By combining these two inventions, the outcome is a vehicle control system that helps prevent potential driving accidents by ensuring that the driver has sufficient control of the vehicle during operation [Oh, ¶: 0005].

With respect to claim 4, while Breisinger discloses “The control device according to claim 1”. Breisinger does not specifically state judging whether one or two hands would be required for the upcoming driving situation.
Oh teaches “wherein the processor is configured so that, when the driving scene is a scene requesting the driver to prepare for a driving operation relating to braking, it judges the grip completion status when the steering grip status is at least the one-handed grip status.” [Oh, ¶: 0007-0008, 0010-0013, 0019, 0022, 0045-0046, 0085, 0095, 0100]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Breisinger to incorporate the teachings of Oh. By combining these two inventions, the outcome is a vehicle control system that helps prevent potential driving accidents by ensuring that the driver has sufficient control of the vehicle during operation [Oh, ¶: 0005].

With respect to claim 5, while Breisinger discloses “The control device according to claim 1”. Breisinger does not specifically state judging whether one or two hands would be required for the upcoming driving situation.
Oh teaches “wherein the processor is configured so that, when the driving scene is a scene where it is not possible to determine the condition of the driver, it judges the grip completion status when the steering grip status is at least the one-handed grip status.” [Oh, ¶: 0007-0008, 0010-0013, 0019, 0022, 0045-0046, 0085, 0095, 0100]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Breisinger to incorporate the teachings of Oh. By combining these two inventions, the outcome is a vehicle control system that helps prevent potential driving accidents by ensuring that the driver has sufficient control of the vehicle during operation [Oh, ¶: 0005].

With respect to claim 7, while Breisinger discloses “A control method for an automated driven vehicle, the control method for an automated driven vehicle comprising: a grip request step requesting a driver grip a steering wheel at the time of a predetermined driving scene;” [Breisinger, ¶: 0007, 0017, 0021, 0023]
“a grip status judging step judging based on input information from the driver on the steering wheel whether a steering wheel grip status is a one-handed grip status or a two-handed grip status;” [Breisinger, ¶: 0026-0028, 0076-0081]
“and a grip completion judging step judging based on the steering wheel grip status when gripping the steering wheel is requested whether the status is a grip completion status where the steering wheel has finished being gripped,” [Breisinger, ¶: 0028-0031]
Breisinger does not specifically state judging whether one or two hands would be required for the upcoming driving situation. 
Oh teaches “wherein the grip completion judging step changes whether to judge the status is a grip completion status if at least a one-handed grip status or to judge whether the status is a grip completion status if a two-handed grip status in accordance with the driving scene.” [Oh, ¶: 0007-0008, 0010-0013, 0019, 0022, 0045-0046, 0085, 0095, 0100]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of vehicle control disclosed by Breisinger to incorporate the teachings of Oh. By combining these two inventions, the outcome is a method of vehicle control that helps prevent potential driving accidents by ensuring that the driver has sufficient control of the vehicle during operation [Oh, ¶: 0005].

With respect to claim 8, while Breisinger discloses “A non-transitory recording medium provided with a computer program making a computer: request a driver grip a steering wheel at the time of a predetermined driving scene;” [Breisinger, ¶: 0007, 0017, 0021, 0023]
“judge based on input information from the driver on the steering wheel whether a steering wheel grip status is a one-handed grip status or a two-handed grip status;” [Breisinger, ¶: 0026-0028, 0076-0081]
“judge based on the steering wheel grip status when gripping the steering wheel is requested whether the status is a grip completion status where the steering wheel has finished being gripped;” [Breisinger, ¶: 0028-0031]
Breisinger does not specifically state judging whether one or two hands would be required for the upcoming driving situation. 
Oh teaches “and change whether to judge the status is a grip completion status if at least a one-handed grip status or to judge whether the status is a grip completion status if a two-handed grip status in accordance with the driving scene.” [Oh, ¶: 0007-0008, 0010-0013, 0019, 0022, 0045-0046, 0085, 0095, 0100]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle control system disclosed by Breisinger to incorporate the teachings of Oh. By combining these two inventions, the outcome is a vehicle control system that helps prevent potential driving accidents by ensuring that the driver has sufficient control of the vehicle during operation [Oh, ¶: 0005].

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Odate (United States Patent Publication 2016/0039428 A1) teaches an automatic vehicle control apparatus that includes a contact detecting unit, override detecting unit, and an automatic operation control unit.
MATSUMURA (United States Patent Publication 2018/0203444 A1) teaches an automated driving control unit that determines the state of gripping on the steering wheel of the vehicle based on gripping pressures.  
AHN et al. (United States Patent Publication 2020/0189655 A1) teaches a method for detecting hands-on or off of a steering wheel and a method thereof.
Kim (United States Patent Publication 2020/0307453 A1) teaches a driver assistance system of a vehicle that can adjust a warning time-point to detect when the driver’s hands are off a steering wheel.
TANG et al. (United States Patent Publication 2022/0004788 A1) teaches a method and device for detecting a state of holding a steering wheel.  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
12/14/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669